DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: CURABLE COMPOSITION COMPRISING HYGROSCOPIC PARTICLE AND DISPLAY DEVICE COMPRISING THE SAME
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



 Claims 1, 3-6, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. US PGPub. 2007/0152212. 	Regarding claim 1, Cho teaches a curable [0012] composition (26 – water vapor absorption material-containing transparent sealant layer , fig. 2) [0055] comprising:  	a hygroscopic particle (water vapor absorption material, [0055]; desiccant in form pf particles, [0019]) comprising a metal core (YCl2, [0010], [0019]) comprising a rare earth metal (YCl2, [0010], [0019]) and a silane surface modification part (methacrylate silane, [0010]) connected to the metal core (YCl2); and  	a photocurable (curable with UV light, [0068]) monomer (epoxy acrylate, [0075]) (Cho et al., [0010], [0055] and [0075-0077]). 	Regarding claim 3, Cho teaches the curable composition according to claim 1, wherein the metal core comprises one or more of lanthanum (La); Scandium (Sc); Yttrium (Y) (YCl2, [0010], [0019]); Cerium (Ce); Neodymium (Nd); Promethium (Pm); Samarium (Sm); Gadolinium (Gd); Terbium (Tb); Holmium (Ho); Erbium (Er); Tolium (Tm); Ytterbium (Yb); and ruthenium (Lu) (Cho et al., [0010]). 	Regarding claim 4, Cho does not teach the curable composition according to claim 1, wherein the silane surface modification part is formed by dehydration condensation reaction between a silane coupling agent (methacrylate silane, [0010]) and the rare earth metal (YCl2, [0010], [0019]). 	However, the process limitation “formed by dehydration condensation reaction” in the claim, does not carry weight in a claim drawn to structure. See MPEP 2113. Furthermore, the recited process limitation is not considered to impart distinctive structural characteristics to the final product. 	Regarding claim 5, Cho teaches the curable composition according to claim 4, wherein the silane coupling agent is one or more of 3-methacryloxypropyl trimethoxysilane [0052]; 3-methacryloxypropyltriethoxysilane; Vinyl trimethoxysilane; Vinyl triethoxysilane; Methacryloxymethyltrimethoxysilane; Methacryloxymethyltriethoxysilane; 3-aminopropyltriethoxysilane; 3-aminopropyltrimethoxysilane; 3-mercaptoacryloxypropyl trimethoxysilane; 3-mercaptoacryloxypropyltriethoxysilane; 3-glycidoxypropyltrimethoxysilane; 3-glycidoxypropyltriethoxysilane; N-phenylaminopropyl trimethoxysilane; N-phenylaminopropyltriethoxysilane; and hexamethyldisilazane (Cho et al., [0052]). 	Regarding claim 6, Cho teaches the curable composition according to claim 1, wherein a diameter of the hygroscopic particles is 1 nm to 100 nm (100nm or less, [0016]) (Cho et al., [0016]).
 	Regarding claim 11, Cho teaches a display [0023] device (fig. 2) [0055] comprising:  	a substrate (20, fig. 2) [0055];  	an organic electric element (22, fig. 2) [0055] located on the substrate (20); and  	an encapsulation part (26, fig. 2) [0055] comprising a hygroscopic particle (water vapor absorption material, [0055]; desiccant in form pf particles, [0019]) comprising a rare earth metal core (YCl2, [0010], [0019]) and a silane surface modification part (methacrylate silane, [0010]) connected to the metal core (YCl2) and positioned on a peripheral portion of the substrate (20) and surrounding a side surface of the organic electric element (22) (Cho et al., fig. 2, [0055]). 	Regarding claim 12, Cho teaches the display device according to claim 11, wherein the encapsulation part further comprises a (meth) acrylate resin, and wherein the hygroscopic particle is dispersed in the (meth) acrylate resin (methacrylate based resin, [0010]) (Cho et al., [0010]). 	Regarding claim 14, Cho teaches the display device according to claim 12, wherein the encapsulation part (26) has a transmittance of 85% or higher (95% or higher, [0009]) for light with a wavelength of 450 nm (visible light, [0009]) (Choe t al., [0009]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US PGPub. 2007/0152212 as applied to claim 1 above, and further in view of Cho et al. US PGPub. 2017/0222183 (hereinafter Cho ‘2183). 	Regarding claim 10, Cho does not teach the curable composition according to claim 1, further comprising an initiator. 	However, Cho ‘2183 teaches a curable composition for use as an encapsulant [0016] for a display device (fig. 3, [0063]) comprising a hygroscopic particles (5, fig. 1) [0016] and further comprising an initiator [0049] (Cho ‘2183 et al., fig. 1, [0049]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the curable composition of Cho by adding an initiator as taught by Cho ‘2183 because additives such as an initiator are very well-known in the art and such material is art recognized and suitable for the intended purpose of producing encapsulation films to suit the desired properties of the encapsulation layer (Cho ‘2183 et al., [0049]) (see also MPEP 2144.07). 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US PGPub. 2007/0152212 as applied to claim 12 above, and further in view of Dollase et al. US PGPub. 2014/0322526. 	Regarding claim 13, Cho does not teach the display device according to claim 12, wherein the encapsulation part (26) includes a haze of 10% or less. 	However, Dollase teaches an encapsulation part (5, fig. 1-2) [0128] for a display device (1, fig. 1-2) [0004],[0127]), wherein the encapsulation part (5) includes a haze of 10% or less (less than 5%, [0117]) (Dollase et al., fig. 1-2, [0117]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the encapsulation part of Cho such that it has a haze in the range as claimed and as taught by Dollase in order to improve the transparency and light transmittance of the encapsulation layer, because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     

 	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US PGPub. 2007/0152212 as applied to claim 12 above, and further in view of Li et al. US PGPub. 2020/0212349. 	Regarding claim 15, Cho teaches the display device according to claim 12, further comprising: an encapsulation substrate (27, fig. 2) [0055] facing the substrate (20) but fails to teach a color filter positioned on one surface of the encapsulation substrate (27), and a thin film transistor positioned on one surface of the substrate (20). 	However, Li teaches a display device (fig. 1-2) [0075] comprising an  	encapsulation substrate (100, fig. 2) [0076] facing the substrate (101, fig. 2) [0078],   	a color filter (not shown, [0090]) positioned on one surface of the encapsulation substrate (100), and  	a thin film transistor (TFT not shown, [0092]) positioned on one surface of the substrate (101) (Li et al., fig. 2). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Cho by adding the color filter and TFT as taught by Li because color filters are very well-known in the art for improving color representation and gamut while the TFT is well-known in the art for driving the pixels of the display device (see MPEP 2144.07). 	Regarding claim 16, Cho in view of Li teaches the display device according to claim 15, further comprising a passivation layer (29, fig. 2) [0055] positioned to cover the upper and side portions of the organic electric element (22), wherein a portion of the encapsulation part (26) is located on the passivation layer (29) (Cho et al., fig. 2).
Regarding claim 17, Cho in view of Li teaches the display device according to claim 15, further comprising a filling resin filling (top portion of 26 overlapping 22 and 29, fig. 2) a gap between the organic electric element (22) and the encapsulation substrate (27, fig. 2) [0055] (Cho et al., fig. 2).                                              Allowable Subject Matter
Claims 2 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a curable composition wherein “the metal core comprises a hydroxide of the rare earth metal” as recited in claim 2 in combination with the rest of the limitations of claim 1; 	a curable composition wherein “the hygroscopic particle comprises a partial structure represented by the following chemical formula 1 on the surface: [Chemical Formula 1] Si(OX)aYb in the chemical Formula 1, a and b are each an integer from 1 to 3, a+b is 4, X is a metal atom of the metal core, Y is, independently of each other, a hydroxy group, an alkyl group of C1-C20, or an alkenyl group of C2-C20, and  wherein the alkyl group and the alkenyl group is substituted or unsubstituted with at least one of an acryloxy group, a methacryloxy group, an amine group, a mercaptoacryloxy group, a mercaptomethacryloxy group, and a glycidoxy group, respectively” as recited in claim 7 in combination with the rest of the limitations of claim 1;  	a curable composition wherein “the photocurable monomer comprises a (meth) acryloyl group” as recited in claim 8 in combination with the rest of the limitations of claim 1; and 	a curable composition wherein “the hygroscopic particle includes 0.1 to 5 parts by weight, and the photocurable monomer includes 90 to 99.9 parts by weight” as recited in claim 9 in combination with the rest of the limitations of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892